                 Case 1:18-cv-05029-TCB Document 14 Filed 02/20/19 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

             LANCE WHITE,
                                  Plaintiff,              CIVIL ACTION FILE NO.
                             v.                            1:18-cv-5029-TCB
             NAVIENT SOLUTIONS, LLC,
                                  Defendant.

                                          SCHEDULING ORDER

                    Upon review of the information contained in the Joint Preliminary
             Report and Discovery Plan form completed and filed by the parties, the
             Court orders that the time limits for adding parties, amended the pleadings,
             filing motions, completing discovery, and discussing settlement are as set out
             in the Federal Rules of Civil Procedure and the Local Rules of this Court,
             except as herein modified:

                  The Clerk is DIRECTED to change the name of the Defendant on the
             docket of this case to “NAVIENT SOLUTIONS, LLC”.

                  IT IS SO ORDERED this 20th day of February, 2019.




                                               _________________________________
                                               Timothy C. Batten, Sr.
                                               United States District Judge




AO 72A
(Rev.8/82)
